  

UNITED STATES DISTRICT COUR.T
WESTERN DISTRICT OF NEW YOR.K

 

1 €@
a ry ,
"[;ZZ~`@ C~¢”~OEWE§\;¢§QT -‘

   

KNowLEDGE OrKEITH coUsER, d BRRMNSY -:EF
Plaintiff, --r…\
DEcIsIoN a 0RDER
V' ia-cv-6062-EAw-JWF

SERGEANT KOBERLE, et al.,
Defendants.

 

239 se plaintiff Knowledge O'Keith Couser (“plaintiff” or
_“Couser”} commenced this action on January'lB, 2018, seeking relief
pursuant to 42 U.S.C. § 1983. Couser amended his complaint on
December 3, 2018, alleging that, during his confinement at the
Wayne County Correctional Facility; defendants used. excessive
force, denied him medical care, and falsely arrested him, all in
violation of his constitutional rights. Docket # l7. Currently
before the Court is plaintiff's motion to appoint counsel (Docket
# 9), filed on October 5, 2018. Plaintiff filed a supplemental
request for counsel on October 31, 2018. Docket # 14.

Indigent civil litigants, unlike criminal defendants, do not

have a constitutional right to counsel. See Burgos v. Hopkins, 14

 

F.3d 787, 789 (2d Cir. 1994). Nevertheless, a court has the
discretion. to appoint counsel to represent indigent litigants
pursuant to 28 U.S.C. § 1915(e) when the facts of the case warrant

it. Sears, Roebuck & Co. v. Charles W Sears Real Estate, Inc.

865 F.Zd 22, 23 (2d Cir. 1988); see also In re Martin~Trigona, 737

 

F.2d 1254, 1260 (2d Cir. 1984). The Second Circuit set forth the

factors to be considered in deciding whether or not to assign
counsel in Hodge v. Police Officers:

[T]he district judge should first determine whether the

indigent's position seems likely to be of substance.

If the clain\ meets this threshold requirement; the

court should then consider the indigent’s ability to

investigate the crucial facts, whether conflicting

evidence implicating' the need. for cross-examination

will be the major proof presented to the fact finder,

the indigent's ability to present the case, the

complexity of the legal issues, and any special reason

in the case why appointment of counsel would be more

likely to lead to a just determination.
802 F.Zd 58, 61-62 (2d Cir. 1986).

In applying the Hodge factors, l believe plaintiff’s
allegations satisfy the initial threshold showing of merit. See,
e.g., Mackey v. DiCaprio, 312 F. Supp. 2d 580, 582 (S.D.N.Y. 2004)
(finding that plaintiff’s Eighth Amendment claims that defendants
subjected him to cruel and unusual punishment satisfied threshold
showing of merit); see also Allen v. Sakellardis, No. 02 CV 4373,
2003 WL 22232902, at *1-2 (S.D.N.Y. Sept. 29, 2003) (findil'lg that
plaintiff’s allegation that correctional officers assaulted him
while he was restrained “appears to have some chance of success”).
Howeverj after reviewing the complaint and considering the nature
of the factual and legal issues involved, as well as plaintiff’s
ability to present his claims, I conclude that appointment of
counsel is not warranted at this particular time.

“Volunteer lawyer time is a precious commodity” that “should

not be allocated arbitrarily.” Cooper v. A. Sargenti Co., 877

 

F.2d 170, 172 (2d Cir. 1989). Here, plaintiff's pro §§ complaint
is detailed in nature and adequately describes the events that
allegedly led to his injuries. The factual circumstances
surrounding plaintiff's claims do not appear to be unusually
complicated and the legal issues alleged are not so complex as to
make it impossible for' plaintiff to proceed. without counsels
Indeed, even though plaintiff indicated that he believed_ his
incarceration and difficulty understanding the proceedings would
impair his ability to represent himself, he has, so far,
successfully done so in this case before this Court.

Accordingly, at this juncture at least, plaintiff appears
sufficiently knowledgeable and equipped to understand and handle

the litigation. See Castro v. Manhattan E. Suite Hotel, 279 F.

 

Supp. 2d 356; 358 (S.D.N.Y. 2003) (denying appointment of counsel
where §the case does not present novel or overly complex legal
issues, and there is no indication that [plaintiff] lacks the
ability to present his case”). Given. the limited resources
available with respect to ppg bgng counsel, the Court finds no
“special reason” why appointment of counsel now would be more

likely to lead to a just determination. See Boomer v. Deperio,

 

NO. 03 CV 6348L, 2005 WL 15451, at *l-2 (W.D.N.Y. Jan. 3, 2005)
(denying motion to appoint counsel despite plaintiff’s claims that
the matter was complex and he had a limited knowledge of law);

Harris v. McGinnis, No. 02 CV' 6481, 2003 WL 21108370, at *2

 

_(S.D.N.Y. May 14, 2003) (denying motion for appointment of counsel
where plaintiff “offered no special reason why appointment of
counsel would increase the likelihood of a just determination”).
Balancing the factors set forth in Cooper, the Court finds that
appointing counsel is inappropriate at this time.

Conclusion
For the reasons set forth above, Plaintiff’s motion to appoint
counsel (Docket # 9) and his supplemental request for counsel
(Docket # 14) are denied without prejudice. The dourt will provide
plaintiff with a copy of the Western District of New York Pro Se
Guidelines for his reference.

IT IS SO ORDERED.

     

 

£JONATHAN W. FELDMAN

§d States Magistrate Judge

Dated= March l , 2019
Rochester, New York

